The relief described hereinbelow is SO ORDERED.

Signed August 26, 2019.


                                                                __________________________________
                                                                             Ronald B. King
                                                                  Chief United States Bankruptcy Judge




                               UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF TEXAS
                                            WACO

In Re:                                                                                                     Chapter 13
SCOTT ALLEN LUEPKE
KERI MICHELLE LUEPKE
                                                                                         Case No. 19-60467-RBK
Debtor(s)

                              ORDER CONFIRMING THE DEBTOR'S PLAN


The Debtor represents in order to obtain plan Confirmation that the Chapter 13 Plan of Debtor or Debtors (hereinafter
"Debtor") has been transmitted to all creditors. Further the Debtor represents that the Debtor's plan or amended
plan, filed on June 28, 2019 and hereafter referred to as the plan, satisfies the requirements of 11 U.S.C. § 1325.

Accordingly, it is ORDERED that

    (1) The Chapter 13 Plan is confirmed;

    (2) Upon confirmation of the Plan, all property of the estate shall vest in the Debtor and shall not remain as
        property of the estate.

    (3) Notwithstanding any provisions of the plan, a creditor must timely file a proof of claim with the clerk of
        Court in order to receive a distribution under this plan.

    (4) Miscellaneous Provisions (if Applicable)

         The Debtor(s) agree to modify the plan after the bar date if necessary, should the plan fail to pay 100%, fail
         to pass the §1325 (a)(4) liquidation test or to the unsecured pool amount, whichever is less. Should the
         Debtor(s) fail to modify the plan, the Trustee shall be authorized to submit a Motion to Modify the
         Confirmed Plan on their behalf. The non-exempt property value is $51,401.24.00. The amount required to
         pay general unsecured claims under §1325(b)(2) is $86,334.00.
Debtor shall submit duplicate copies of executed annual tax returns to the Chapter 13 Trustee within (30) days of
filing with the Internal Revenue Service annually until the plan is completed. The Trustee reserves the right to review
and pursue increases in disposable income.

The Clerk is directed to serve a copy of this order upon the Debtor, counsel for the Debtor, the Trustee, and all
creditors and parties who have filed a notice of appearance in the case.

    IT IS SO ORDERED.

    Confirmation Recommended by

    /s/ Ray Hendren
    Ray Hendren Ch13 Trustee
    4505 Spicewood Springs Rd
    Suite 205
    Austin , TX 78759
                                                         ###
